DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Drawings submitted on 9/8/2020 have been accepted by Examiner.
Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, are –
Shapira et al. (US 9171403 B2) discloses surface reconstruction contour completion embodiments which provide dense reconstruction of a scene from images captured from one or more viewpoints. Both a room layout and the full extent of partially occluded objects in a room can be inferred using a Contour Completion Random Field model to augment a reconstruction volume. The augmented reconstruction volume can then be used by any surface reconstruction pipeline to show previously occluded objects and surfaces.
Bleyer et al. (US 10565719 B2) who discloses a first image and a second image of a scene are obtained for use in detecting the location of the floor in the scene. A first of the images is mapped onto a candidate plane that is perpendicular to a gravity vector, thereby creating a texture-mapped plane. The texture-mapped plane is projected into the geometry of the camera utilized to take the second image to create an artificial first image. A comparison is then 
Kao et al. (US 20160171759) who discloses a depth information-based modeling method, a graphic processing apparatus and a storage medium. The depth information-based modeling method includes receiving a plurality of depth image data, each of which has depth information, and a plurality of color images, each of which color information. In the method, a plurality of 3D grids is obtained according to the color information, depth information and a plurality of uniform sampling grids. Each of the uniform sampling grids is further divided into a plurality of sub-grids. At least one point on each of the 3D grids is determined by the depth information, and the triangle meshes are generated according to the points.
GROSSMANN et al. (US 20190066387 A1) who discloses collaborative multi-modal mixed-reality systems and methods leveraging reconfigurable tangible user interfaces for the production of immersive, cinematic, and interactive content. As described herein, content may be created as either a mixture of live action media and computer generated media, combined together in context; or content made up entirely from computer-generated media alone. The technology described herein may leverage physical and software1-based user interfaces that merge and unite the physical world and the virtual world, which allow users to produce new forms of content with a user experience and user interactions that emulate traditional processes
UYYALA et al. (US 20180240244 A1) discloses techniques for high-fidelity three-dimensional (3D) reconstruction of a dynamic scene as a set of voxels. One technique includes: 
Stoppa et al. (US 20180211373 A1) who discloses a method for detecting a defect in an object that includes: capturing, by one or more depth cameras, a plurality of partial point clouds of the object from a plurality of different poses with respect to the object; merging, by a processor, the partial point clouds to generate a merged point cloud; computing, by the processor, a three-dimensional (3D) multi-view model of the object; detecting, by the processor, one or more defects of the object in the 3D multi-view model; and outputting, by the processor, an indication of the one or more defects of the object.

Allowable Subject Matter
Claims 1-4, 8-9, 11-14, 16-18, 20-27 (renumbered as 1-21) are allowed.
The following is the examiner’s statement of reasons for allowance:
title, abstract, Claim 8 and dependents, method of fig. 3) comprising:
            receiving one or more video and depth inputs from one or more respective camera systems capturing a scene one or more respective perspectives, wherein each video and depth input is captured by a respective camera system and includes a respective video stream of the scene captured from a respective perspective and a respective depth stream of the scene captured from the respective perspective (step s302, fig. 3. FIG. 4 shows an example in which multiple views of the objects 102 from respective viewpoints are captured using multiple cameras (4041 to 4048). In the example shown in FIG. 4 there are eight cameras, but in other examples there may be a different number of cameras capturing views of the objects 102. The cameras 404 may be implemented in separate devices but may be arranged to provide the images that they capture to a processing system which can process the multiple images together. The processing system may be implemented in the same device as one or more of the cameras 404, or may be implemented in a separate device to all of the cameras 404. The processing system is shown in FIG. 5 – ¶0063. RGBD data is a combination of visual data (i.e. RGB data) from one or more input images and depth data (i.e. D) from a depth image – ¶0024);

            for each respective video and depth input, generating a depth and color stream corresponding to the respective perspective of the video and depth input based on the video stream and the depth stream (The input image and the refined depth image are sufficiently aligned with each other to be considered to provide RGBD data, i.e. red, green, blue and depth values for a number of pixel positions of the input image – ¶0027),

wherein each respective depth and color stream includes

            i) a color image stream including a sequence of color images derived from the video stream of the video and depth input (The input image and the refined depth image are sufficiently aligned with each other to be considered to provide RGBD data, i.e. red, green, blue and depth values for a number of pixel positions of the input image – ¶0027) and

            ii) a refined depth image stream corresponding to the color image stream that includes a sequence of dense refined depth images that are refined by reprojecting depth images from the depth stream into respective color images of the video stream (steps S304-s308, fig., Therefore, as described in more detail below in steps S304 to S308 the depth values and the surface normals (determined from the depth values as described below) are refined (i.e. upsampled and smoothed) to obtain refined depth values and refined surface normals which match the colour image as closely as possible – ¶0027. Refinement process is understood as reprojection.
In steps S306 and S308, in order refine the coarse surface normal estimates and the depth values from the depth image, a type of bilateral filtering is used to upsample and smooth the depth and surface normal estimates – ¶0033),  

            wherein each dense refined depth image includes a grid of depth pixels that each indicate a respective depth value and respective color values derived from a corresponding color image (For example, the depth processing logic 202 may determine refined depth values D(x) for pixel positions x of the input image T(x), according to the equation 6, ¶0039);

            generating a geometry video stream corresponding to the scene based on one or more depth and color streams respectively derived from the one or more color and depth input (s310-s0312, fig. 3, In step S310 the scene analysis logic analyses the input image T to estimate scene geometry and to segment the input image into a plurality of regions (or "segments") representing respective materials. Each of the segments represents a respective region of similar appearance in the input image – ¶0041. Also see, ¶0027, 0065),

            wherein the geometry video stream includes a sequence of geometry frames, each geometry frame having embedded therein, a respective color image and a respective dense refined depth image from each of the one or more depth and color streams (For example, if positions of geometry in the scene are known then the depth values can be determined from the geometry, e.g. by rendering the distance to points of the geometry in the scene using a depth buffer. The input image and the refined depth image are sufficiently aligned with each other to be considered to provide RGBD data, i.e. red, green, blue and depth values for a number of pixel positions of the input image – ¶0027).

However, neither Imber nor any other prior arts of record, either alone or in a reasonable combination found disclosing the limitation of, 

selecting a surface reconstruction process to process the geometry video stream from a plurality of surface reconstruction processes based on a number of perspectives from which the scene is captured and whether a specific hardware capability is available to process the geometry 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742. The examiner can normally be reached M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/NURUN N FLORA/Primary Examiner, Art Unit 2619